BRYAN SCHRODER
United States Attorney

RYAN D. TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99501
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 4:19-cr-00015-RRB-SAO
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   ATTEMPTED POSSESSION OF A
          vs.                               )   CONTROLLED SUBSTANCE WITH
                                            )   INTENT TO DISTRIBUTE
   WILLIAM YOUNG                            )     Vio. of 21 U.S.C. §§ 846 and
       a/k/a “Boston Bill,”                 )   841(a)(1), (b)(1)(A)
                                            )
                          Defendant.        )
                                            )
                                            )
                                            )


                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about September 28, 2018, within the District of Alaska, the defendant,

WILLIAM YOUNG, a/k/a “Boston Bill,” attempted to knowingly and intentionally
possess with intent to distribute a controlled substance, to wit, 500 grams or more of a

mixture or substance containing a detectable amount of methamphetamine.

       All of which is in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A).

       A TRUE BILL.

                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON




s/ Ryan D. Tansey
RYAN D. TANSEY
Assistant U.S. Attorney
United States of America




s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: September 17, 2019




                                        Page 2 of 2
